DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 02/05/2021 were reviewed and are acceptable.
Specification
The specification filed on 02/05/2021 was reviewed and is acceptable.
Claim Objections
Claim(s) 4 and 11 is/are objected to because of the following informalities:  the listing of compounds, e.g. “oxides of indium, rhenium…” should be recited in proper form and should include “and” or “or” before the last compound.  In other words, the listing of compounds should be recited as “selected from the group consisting of oxides of indium, rhenium….and lanthanum strontium chromite” or “selected from oxides of indium, rhenium….or lanthanum strontium chromite” (emphasis added).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the terms “high contact conductivity” and “high gas-tightness” in claims 1 and 9 are relative terms which renders the claims indefinite. The term “high” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 3, the limitation “the magnetron sputtering method” in lines 2-3 renders the claim indefinite because there is insufficient antecedent basis for this limitation in the claim.
Regarding claims 3-4, 7, and 10-11, the phrases “preferably” and “more preferably” render the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 3, 7, and 10-11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3 and 10 recite the broad recitation “0.2 to 5 m”, and the claims also recite “0.5 to 2 m” which is the narrower statement of the range/limitation.  Claims 7 and 11 also recite the broad recitation “0.01 to 0.1 m”, and the claims also recite “0.03 to 0.06 m” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 4 and 11, the compounds recited in parentheses render the claims indefinite because it is unclear whether the limitations within parentheses are part of the claimed invention, i.e. it is unclear if lanthanum strontium cobaltite is required to be La0.6Sr0.4CoO3 or if other lanthanum strontium cobaltites are permitted.
Regarding claim 5, the limitation “formed by a method…comprising metals in a corresponding ratio” renders the claim indefinite because it is unclear what the “corresponding ratio” refers to.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iqbal et al. (US 2004/0106029 A1).
Regarding claims 1 and 9, Iqbal et al. discloses a method for forming a bipolar plate of a fuel cell, and related bipolar plate (Title), comprising:
provision of an electrically conductive core of a required shape (200);
forming a first layer (208) on the core ([0028]); and
forming a second layer (216) on the first layer ([0038]), the second layer being formed so as to close at least pores in the first layer ([0038]).
Iqbal et al. discloses the first layer being e.g. a titanium aluminum nitride layer ([0029]) and the second layer being e.g. a aluminum oxide layer ([0038]), but does not explicitly disclose the first layer having high contact conductivity on the core, nor the second layer having elasticity, corrosion resistance, and high gas-tightness on the first layer.
Iqbal et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely bipolar plates for fuel cells.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that the disclosed materials of Iqbal et al. would reasonably exhibit the recited properties because they are substantially similar to the instant materials (see e.g. Instant Specification [0032] which describes titanium nitride and [0036] which describes various metal oxides).
Regarding claims 2-3 and 10, Iqbal et al. discloses all of the claim limitations as set forth above.
Iqbal et al. further discloses that the first layer is a titanium nitride layer ([0029]), formed by a magnetron sputtering method ([0030]), and having a thickness in the range of 0.2 to 5 m (1 to 5 m, [0029]).
Regarding claim 4, Iqbal et al. discloses all of the claim limitations as set forth above.
Iqbal et al. further discloses that the second layer is a gastight electrically conductive ceramic film coating produced from one or several metal oxides (e.g. aluminum oxide, [0038]; see also discussion above regarding obviousness of similar properties).
Regarding claims 8 and 12, Iqbal et al. discloses all of the claim limitations as set forth above.
Iqbal et al. further discloses that the core is produced from titanium ([0027]).
Claim(s) 5-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iqbal et al. (US 2004/0106029 A1), as applied to claims 4 or 9 above, in view of Deininger et al. (US 8,623,301 B1).
Regarding claims 5-7 and 11, Iqbal et al. discloses all of the claim limitations as set forth above.
Iqbal et al. discloses that the second layer is a gastight electrically conductive ceramic film coating produced from one or several metal oxides (e.g. aluminum oxide, [0038]; see also discussion above regarding obviousness of similar properties), but does not disclose an appropriate second layer thickness, nor that the second layer is formed by a method of thermolysis of a metalorganic compound in air and subsequent heating to a temperature in the range of 300 to 600°C.
Deininger et al. teaches methods of making solid oxide fuel cells (Title).  Deininger et al. teaches that a fuel cell interconnect, i.e. bipolar plate, comprises a substrate coated with one or more metal oxide coatings to assist protecting an interconnect substrate from degradative conditions and/or chemical species (col. 28, lines 24-39).  Deininger et al. teaches that such substrate coatings can have any desired thickness, e.g. about 1 nm to about 1 m (col. 29, lines 50-52).  Deininger et al. further teaches an appropriate method of forming such substrate coatings that includes converting a metal compound composition, e.g. metal carboxylates, into a metal oxide composition (col. 30, lines 43-59; see also col. 40, lines 35-44).  Deininger et al. teaches that such coatings may be applied via heating to 450°C in air (col. 44, lines 11-17; see also col. 41, lines 2-5).
Deininger et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely bipolar plates for fuel cells.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that the second layer of Iqbal et al. must necessarily have some thickness, and would thus find it obvious that a thickness range of 1 nm to 1 m is appropriate, as suggested by Deininger et al.  The skilled artisan would thus find it further obvious to select the overlapping portions of the disclosed ranges (1 nm to 1 m significantly overlaps with 0.01 to 0.1 m) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).  The skilled artisan would find it further obvious that the second layer could be produced via a thermolysis method of applying a metalorganic compound, e.g. a metal carboxylate, onto the first layer surface in air and subsequent heating to a temperature of 450°C, as suggested by Deininger et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dobrenizki et al. (US 2019/0051913 A1) discloses a layer system for a fuel cell bipolar plate.


	
	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/14/2022